DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


This Office Action is in response to the amendment filed on 9/27/2022.  This action is made FINAL.

Claims 1-3 and 5-24 are pending and they are presented for examinations.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim(s) 1, 8, 14, 21 and 22 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term “skeleton vVol” in claim 1 (similarly claims 8 and 14) is a relative term which renders the claim indefinite. The term “skeleton vVol” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Specification [Page 8, paragraph 1] states: “The result of the unmapping is to leave the vVol 24 in a state in which it is still in existence and associated with the corresponding VM 22 but substantially depopulated, i.e., it no longer stores working data and is correspondingly small in terms of physical storage it consumes. In this condition the vVol 24 is referred to as a "skeleton" vVol.
Specification discloses substantially depopulated vVol is referred to as a “skeleton vVol”.  However, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Therefore, “skeleton vVol” is a relative term which renders the claim indefinite.

The term “long-lived aspects” in claim 21 is a relative term which renders the claim indefinite. The term “long-lived aspects” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
The specification provides few examples of what a long-lived aspects of a vVol could be.  Such as, its name and other access information, size (configured and actual allocated), backup/protection information, etc.  However, the specification does not provide a standard for ascertaining how long-lived aspects of the vVol can be determined.

Claim 22 recite: “volume name, access information, size and backup/protection information”.  The examiner is unclear what these elements are being mapped to.  
For example:
volume name is identified by the metadata and mapped to: skeleton vVol or the vVol?
access information is identified by the metadata and mapped to: data storage system, skeleton vVol, the vVol, or etc.
size is identified by the metadata and mapped to: size of the data storage system, skeleton vVol, the vVol, or etc.


Response to Arguments

Applicant's arguments filed regarding claim 1 and 8 (page 9), “The result of the unmapping is to leave the vVol 24 in a state in which it is still in existence and associated with the corresponding VM but substantially depopulated, i.e., it no longer stores working data and is correspondingly small in terms of physical storage it consumes.”
The examiner would like to point out to the specification [PGPub paragraph 28], “The result of the unmapping is to leave the vVol 24 in a state in which it is still in existence and associated with the corresponding VM 22 but substantially depopulated, i.e., it no longer stores working data and is correspondingly small in terms of physical storage it consumes. In this condition the vVol 24 is referred to as a “skeleton” vVol.”

The specification recites the result of the unmap operation is to leave the vVOL 24 in a state that is substantially depopulated (emphasis added) and is correspondingly small in terms of physical storage it consumes.”

	Claim 1 and similarly claim 8 recite: “performing unmap operations to deallocate underlying physical storage of the vVol”.  
	
	The examiner is unclear how to interpret “substantially depopulated” and unmap operation is perform to deallocate underlying physical storage.  The examiner interprets unmapping to deallocate underlying physical storage is to deallocate all underlying physical storage.  If an underlying physical storage is deallocated, there is no more storage to retain any data nor can it consume any amount of storage as the specification dictates.  Therefore, the examiner is unclear how substantially depopulated data can reside within a storage that has been unmapped.
	Therefore, argument is not persuasive.

Applicant's arguments filed regarding claim 1 and 8 (page 10), “It is emphasized that the vVol that is the subject of the recited operations is a vVol owned by a VM of the VM host computer and stored on the (separate) data storage system.”  
The examiner would like to point out to the claims 1 and 8 does not specify “separate data storage system”.  Nothing in the claims suggests that the data storage system must be a separate data storage system (i.e. external to the VM host computer).
If the applicant’s intention was to specify that the data storage system is a separate data storage system residing externally from the VM host computer.  The examiner recommends further amendments to positively recite that the data storage system is separate external system from the VM host computer.
Therefore, argument is not persuasive.

Applicant's arguments filed regarding claim 1 and 8 (page 11), “Nowhere does Zhe Yang describe use of a VM-owned vVol residing on a data storage system such as 160 or 136, and in particular no use of any VM-owned vVol in the particular manner of claim 8.
The examiner would like to point out to the claims 1 and 8.  Zhe Yang discloses virtual disk(s)/virtual volume(s) that are designated (i.e. assigned as an owner to perform storage operations) to respective virtual machine(s) VM(s).  
[Paragraph 19], The I/O manager may be configured to reduce the write load imposed by VMs operating on a host computing system and/or device by, inter alia, servicing selected write requests of the VMs using a designated storage resource (e.g., a local, high-performance storage device). [Paragraph 25], In some embodiments, an integration module presents a virtual storage resource (e.g., a virtual disk and/or volume) within a VM. The virtual storage resource may be designated for storage of ephemeral data.  [Paragraph 62], The respective storage volumes 167 associated with the designated virtual disks 171A-N represent empty storage volume(s) (e.g., an empty, formatted NTFS storage volume.  Accordingly, when a VM 114A-N initially boots, the designated virtual disks 171A-N will appear to be empty (e.g., read requests will not return any data, regardless of whether data was written to the designated virtual disk 171A in a previous session).
Therefore, argument is not persuasive.  

Applicant's arguments filed regarding claim 1 and 8 (page 11-12), “Additionally, the per-VM data (e.g. 178A, 139A) are both described as ephemeral (see 00630, and thus these also cannot be taken as the VM-owned vVol of claim 8, which has a persisting existence as a skeleton vVol across sessions.”
The argument is not persuasive.  The scope of this argument is not supported by any limitations of claim 1 nor 8.
Furthermore, Zhe Yang [Paragraph 19] discloses cycling of a virtual machine (i.e. across sessions.  vVol/virtual disk is designated to support cycling virtual machine which can be triggered.  Disposable data are disposed of and long-term/non-ephemeral/persistent data is retained, unless explicitly erased, deleted, deallocated and etc.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-3 and 5-24 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhe Yang et al. (Pub 20140223096) (hereafter Zhe).

As per claim 1, Zhe teaches:
A method of operating a computer system, comprising:
during a first operating session of a virtual machine (VM), storing first-session working data of the VM on a VM-owned virtual volume (vVol), the working data being session specific and not persisting across operating sessions; ([Paragraph 19], The I/O manager may be configured to reduce the write load imposed by VMs operating on a host computing system and/or device by, inter alia, servicing selected write requests of the VMs using a designated storage resource (e.g., a local, high-performance storage device). [Paragraph 25], In some embodiments, an integration module presents a virtual storage resource (e.g., a virtual disk and/or volume) within a VM. The virtual storage resource may be designated for storage of ephemeral data.  [Paragraph 62], The respective storage volumes 167 associated with the designated virtual disks 171A-N represent empty storage volume(s) (e.g., an empty, formatted NTFS storage volume.  Accordingly, when a VM 114A-N initially boots, the designated virtual disks 171A-N will appear to be empty (e.g., read requests will not return any data, regardless of whether data was written to the designated virtual disk 171A in a previous session).)
at the end of the first operating session, performing unmap operations to deallocate underlying physical storage of the vVol, and leaving the vVol existing as a skeleton vVol; and 
at the beginning of a subsequent second operating session of the VM, and based on the existence of the vVol as the skeleton vVol, resuming use of the vVol for storing second-session working data of the VM during the second operating session, 
wherein the computer system includes a VM host computer and a data storage system, the VM host computer hosting the VM, the data storage system providing physical storage resources and related mapping logic to store the vVol on behalf of the VM.  ([Paragraph 60], The VM monitor 123 may monitor the operating state of the VM 114A to detect a removal condition and/or trigger (e.g., a VM reboot, shutdown, deletion, or the like). In response, the interim storage module 122 may remove ephemeral data pertaining to the files 175A from the scratch storage 138, which may comprise a) deleting the data of ephemeral files 175A, b) recording that storage resources used to store the data of ephemeral files 175A can be recovered, c) deallocating and/or unmapping the data of ephemeral files 175, and/or the like. [Paragraph 63], Accordingly, when the VM 114A cycles, the overflow ephemeral data 178A of the VM 114A may not be retained, and the designated virtual disk 171A may appear as an empty, formatted disk.  [Paragraph 62], The respective storage volumes 167 associated with the designated virtual disks 171A-N represent empty storage volume(s) (e.g., an empty, formatted NTFS storage volume.  Accordingly, when a VM 114A-N initially boots, the designated virtual disks 171A-N will appear to be empty (e.g., read requests will not return any data, regardless of whether data was written to the designated virtual disk 171A in a previous session).  [Paragraph 19], Data that is suitable for write vectoring includes data that is to be retained while the corresponding storage client (e.g., VM) is running, but can be discarded after a particular time and/or in response to a particular condition and/or trigger (e.g., cycling the VM). Data that can be discarded after a particular time, in response to a particular condition or trigger is referred to herein as "ephemeral data," "temporary data," "transient data," "interim data," "write-vectored data," "disposable data," and/or the like. Ephemeral data may include, but is not limited to: swap files (e.g., virtual memory files, such as pagefile.sys and/or the like); temporary files, such as the contents temporary directories (e.g., "Amp" and/or the like); temporary application files (e.g., local cache of Microsoft Word.RTM. or the like); virtual memory management files; database cache files; I/O buffer files, and/or the like.  [Paragraph 68], FIG. 1D depicts another embodiment of a system 100D comprising an I/O manager 120…  The CMS 180 may be further configured to manage sets of data tags 185X and/or 185Y corresponding to storage resources provisioned to other services and/or modules of the VM I/O manager 120…  [Paragraph 73], s used herein, a virtual address refers to an identifier of an intermediate mapping layer between the CMS 180 and the host storage resource 136. The CMS 180 and/or provisioner 132 may leverage the intermediate mapping layer to allocate contiguous ranges and/or extents of virtual addresses, regardless of the address and/or layout of the corresponding host storage resource 136. The translation module 134 may be configured to map virtual identifiers (e.g., interim identifiers) to virtual addresses and/or particular storage locations on the host storage resource 136.)


As per claim 2, rejection of claim 1 is incorporated:
Zhe teaches wherein the vVol is a swap vVol used by the VM in connection with memory management. ([Paragraph 19], Ephemeral data may include, but is not limited to: swap files (e.g., virtual memory files, such as pagefile.sys and/or the like); temporary files, such as the contents temporary directories (e.g., "Amp" and/or the like); temporary application files (e.g., local cache of Microsoft Word.RTM. or the like); virtual memory management files; database cache files; I/O buffer files, and/or the like. [Paragraph 25], As used herein, an ephemeral file refers to a file (and/or other storage object or entity) that comprises ephemeral data, as disclosed herein. Accordingly, an ephemeral file refers to a file comprising data that need not be retained between VM cycles (e.g., a file comprising virtual memory swap data, temporary data, buffer data, and/or the like).  [Paragraph 25], In some embodiments, an integration module presents a virtual storage resource (e.g., a virtual disk and/or volume) within a VM. The virtual storage resource may be designated for storage of ephemeral data.)

As per claim 3, rejection of claim 2 is incorporated:
Zhe teaches wherein the existence of the swap vVol is indicated by information in a VM-specific configuration vVol persistently stored in connection with the VM, the configuration vVol being examined at the beginning of the second operation session to determine whether the swap vVol exists and is thus available for use in the second operating session without requiring creation. ([Paragraph 48], Accordingly, in some embodiments, servicing an ephemeral I/O request 116 of a VM 114A-N may comprise: a) identifying an available interim identifier allocated to the VM 114A-N (using the metadata 135)…  [Paragraph 25], In some embodiments, an integration module presents a virtual storage resource (e.g., a virtual disk and/or volume) within a VM. The virtual storage resource may be designated for storage of ephemeral data.  [Paragraph 19], Ephemeral data may include, but is not limited to: swap files (e.g., virtual memory files, such as pagefile.sys and/or the like); temporary files, such as the contents temporary directories (e.g., "Amp" and/or the like); temporary application files (e.g., local cache of Microsoft Word.RTM. or the like); virtual memory management files; database cache files; I/O buffer files, and/or the like. [Paragraph 25], As used herein, an ephemeral file refers to a file (and/or other storage object or entity) that comprises ephemeral data, as disclosed herein. Accordingly, an ephemeral file refers to a file comprising data that need not be retained between VM cycles (e.g., a file comprising virtual memory swap data, temporary data, buffer data, and/or the like).  [Paragraph 62], The respective storage volumes 167 associated with the designated virtual disks 171A-N represent empty storage volume(s) (e.g., an empty, formatted NTFS storage volume.  Accordingly, when a VM 114A-N initially boots, the designated virtual disks 171A-N will appear to be empty (e.g., read requests will not return any data, regardless of whether data was written to the designated virtual disk 171A in a previous session).  [Paragraph 19], By contrast, non-ephemeral, persistent, or long-term data refers to data that should be retained indefinitely and/or until the data is explicitly erased, deleted, deallocated, and/or the like. Accordingly, non-ephemeral data may be retained across VM cycles. As used herein, a "cycle" of a storage client (e.g., VM) refers to one or more of a reboot operation, restart, reset, power cycle, shutdown, crash, invalid shutdown, power loss, and/or the like.  [Paragraph 113],  The snapshots 567A-N may be persisted in any suitable format, including, but not limited to: a file, a configuration repository such as a registry or persistent settings, a database, cache storage, or the like.  [Paragraph 125], The ephemeral I/O requests 116 may be directed to respective storage resource(s) (e.g., primary storage resource 160, 164, and/or 165, and/or volume 162, 166, and/or 167). Step 1020 may comprise redirecting the ephemeral I/O requests 116 to the scratch storage 138 (by use of the interim storage module 122).)

As per claim 5, rejection of claim 1 is incorporated:
Zhe teaches wherein the unmap operations at the end of the first operating session are performed by a virtual machine manager (VMM) of the VM host computer issuing in-band unmap commands to the data storage system. ([Paragraph 39], I/O requests 115 of the virtual machines 114A-N may be serviced by use of an I/O stack 106. The I/O stack 106 may comprise an I/O and/or storage architecture of one or more of the host computing device 101, base operating environment 105, and/or virtualization infrastructure 110. The I/O stack 106 may comprise a framework in which storage services such as file system drivers, volume drivers, disk drivers, Small Computer System Interface (SCSI) drivers, and/or the like are deployed.  [Paragraph 60], The VM monitor 123 may monitor the operating state of the VM 114A to detect a removal condition and/or trigger (e.g., a VM reboot, shutdown, deletion, or the like). In response, the interim storage module 122 may remove ephemeral data pertaining to the files 175A from the scratch storage 138, which may comprise a) deleting the data of ephemeral files 175A, b) recording that storage resources used to store the data of ephemeral files 175A can be recovered, c) deallocating and/or unmapping the data of ephemeral files 175, and/or the like. [Paragraph 52], Deallocating, unmapping, and/or invalidating ephemeral data 139A-N may allow the host storage resource 136 to remove the ephemeral data 139A-N in a garbage collection and/or storage recovery operation. The provisioner 132 may be configured to provision the corresponding storage resources to one or more other VMs 114A-N.)

As per claim 6, rejection of claim 5 is incorporated:
Zhe teaches wherein the VMM is a bare-metal hypervisor performing the unmap operations for the first-session working data of the VM. ([Paragraph 38], The host computing device 101 may comprise a virtualization infrastructure 110 configured to implement a virtualization environment 112 for the VMs 114A-N. The virtualization infrastructure 110 may include, but is not limited to, a kernel-based virtualization infrastructure, such as a virtualization kernel or the like, a hypervisor, a virtual machine monitor, a virtual operating platform, and/or the like. The virtualization environment 112 may comprise a guest operating environment, a kernel-based VM environment (KVM), and/or the like.  [Paragraph 37], The host computing device 101 may further comprise a base operating environment 105, which may comprise a base operating system, bare-metal operating system, and/or the like.   [Paragraph 98], The VM FSM 550 may be further configured to service the identified I/O requests 516 by use of the FSM 522 operating in the virtualization infrastructure 110 (hypervisor).  [Paragraph 28], The interim storage module may manage VM data stored in the interim storage, which may comprise marking and/or recording that the VM data may be removed from interim storage in response to a removal condition and/or trigger, as disclosed above (e.g., in response determining that the VM is being rebooted)…  Alternatively, or in addition, the VM data may be removed by, inter alia, unmapping logical identifiers (e.g., logical block addresses) used to reference ephemeral data of the VM in the interim storage.  [Paragraph 52], In response to determining that a VM 114A-N is rebooting, restarting, being shut down, and/or being removed (e.g., deleted), the interim storage module 122 may remove the ephemeral data 139A-N corresponding to the VM 114A-N. Removing the ephemeral data 139A-N of a VM 114A-N may comprise one or more of: a) deleting the ephemeral data 139A-N from the host storage resource 136, b) deallocating storage resources comprising the ephemeral data 139A-N, c) indicating that the storage resources comprising the ephemeral data 139A-N are recoverable (e.g., unmapping the data and/or invalidating the data), and/or the like. In some embodiments, the interim storage module 122 may issue deallocation hints (e.g., TRIM messages) to the storage module 130 to configure the storage module 130 to remove the ephemeral data 139A-N of a particular VM 114A-N. Deallocating, unmapping, and/or invalidating ephemeral data 139A-N may allow the host storage resource 136 to remove the ephemeral data 139A-N in a garbage collection and/or storage recovery operation.)

As per claim 7, rejection of claim 1 is incorporated:
Zhe teaches wherein the data storage system includes functional components at a vVol layer, mapping layer, and pool device layer, the vVol layer being host-facing and including all functionality associated with the vVol as a virtual device and its access by the VM host computer, the pool device layer being responsible for defining internal logical storage devices constituted by fixed-size extents carved from the physical storage resources of the data storage system, and the mapping layer providing for translation between the vVol of the vVol layer and a pool-device representation of the pool device layer. ([Paragraph 68], FIG. 1D depicts another embodiment of a system 100D comprising an I/O manager 120…  The CMS 180 may be further configured to manage sets of data tags 185X and/or 185Y corresponding to storage resources provisioned to other services and/or modules of the VM I/O manager 120…  [Paragraph 73], s used herein, a virtual address refers to an identifier of an intermediate mapping layer between the CMS 180 and the host storage resource 136. The CMS 180 and/or provisioner 132 may leverage the intermediate mapping layer to allocate contiguous ranges and/or extents of virtual addresses, regardless of the address and/or layout of the corresponding host storage resource 136. The translation module 134 may be configured to map virtual identifiers (e.g., interim identifiers) to virtual addresses and/or particular storage locations on the host storage resource 136.  [Paragraph 47], Servicing an ephemeral I/O request 116 may, therefore, comprise mapping and/or translating the ephemeral I/O request 116 to a particular region and/or section of the host storage resource 136 (e.g., a region and/or section that has been allocated to the corresponding VM 114A-N) by use of a translation module 134. The translation module 134 may, for example, map a VM 114A-N to provisioned storage resources by associating an identifier of the VM 114A-N with a set, range, and/or extent of identifiers of the host storage resource 136 (e.g., a set, range, and/or extent of logical identifiers, logical block addresses, virtual addresses, physical storage addresses, and/or the like). The translation module 134 may be further configured to map data identifiers pertaining to the ephemeral I/O requests 116 (primary identifiers) to identifiers of the scratch storage 138 (interim identifiers). As used herein, a primary identifier corresponds to an identifier used by the VM 114A-N, virtualization infrastructure 110, and/or host computing device 101 to reference data stored within a primary storage volume 162 and/or a primary storage resource 160. A primary identifier may, therefore, comprise and/or be derived from an identifier and/or address of the data on the primary storage volume 162 and/or primary storage resource 160 to which an ephemeral I/O request 116 pertains (e.g., a logical block address within the logical address space of the primary storage resource 160, a physical address and/or offset within a physical address space of the primary storage resource 160, and/or the like).  [Paragraph 55], As illustrated in FIG. 1B, the VMs 114A-N may comprise respective virtual disks 170A-N (e.g., respective virtual storage resources, disks, volumes, and/or the like). The VMs 114A-N may use the respective virtual disks 170A-N to perform I/O operations, which may include reading and/or writing files 172A-N. The virtual disks 170A-N may be used to manage storage objects of the VMs 114A-N, such as files and/or the like. In some embodiments, the virtual disks 170A-N may correspond to respective drives and/or volumes of an operating system and/or file system of the VMs)  

As per claims 8-13, these are computer system claims corresponding to the method claims 1-3 and 5-7.  Therefore, rejected based on similar rationale.

As per claims 14-19, these are data storage system claims corresponding to the method claims 1-3 and 5-7.  Therefore, rejected based on similar rationale.

As per claim 20, rejection of claim 19 is incorporated:
Zhe teaches wherein the mapping layer employs an internal file system which consumes a pool device for underlying storage and presents the storage as a file of a file system to the vVol layer. ([Paragraph 99], The metadata may include a file-share dictionary 564. The file-share dictionary 564 may comprise an index configured to associate unique file identifiers (UFIDs) 555 of the particular VM 114A with context-free DIDs 556. A UFID 555 may uniquely identify a file with respect to the particular VM 114A-N (e.g., uniquely identify the file within the namespace of the file system and/or operating system of VM 114A).   [Paragraph 68], FIG. 1D depicts another embodiment of a system 100D comprising an I/O manager 120…  The CMS 180 may be further configured to manage sets of data tags 185X and/or 185Y corresponding to storage resources provisioned to other services and/or modules of the VM I/O manager 120…  [Paragraph 73], s used herein, a virtual address refers to an identifier of an intermediate mapping layer between the CMS 180 and the host storage resource 136. The CMS 180 and/or provisioner 132 may leverage the intermediate mapping layer to allocate contiguous ranges and/or extents of virtual addresses, regardless of the address and/or layout of the corresponding host storage resource 136. The translation module 134 may be configured to map virtual identifiers (e.g., interim identifiers) to virtual addresses and/or particular storage locations on the host storage resource 136.  [Paragraph 62], The respective storage volumes 167 associated with the designated virtual disks 171A-N represent empty storage volume(s) (e.g., an empty, formatted NTFS storage volume))

As per claim 21, rejection of claim 8 is incorporated:
Zhe teaches wherein leaving the vVol existing as a skeleton vVol comprises removing al of the first-session working data and leaving only metadata identifying long-lived aspects of the vVol. ([Paragraph 19], As used herein, "write vectoring" refers to adapting I/O resources used to service I/O requests based on characteristics of the I/O requests (e.g., persistence requirements of the I/O requests). Data that is suitable for write vectoring includes data that is to be retained while the corresponding storage client (e.g., VM) is running, but can be discarded after a particular time and/or in response to a particular condition and/or trigger (e.g., cycling the VM)…  By contrast, non-ephemeral, persistent, or long-term data refers to data that should be retained indefinitely and/or until the data is explicitly erased, deleted, deallocated, and/or the like. Accordingly, non-ephemeral data may be retained across VM cycles. As used herein, a "cycle" of a storage client (e.g., VM) refers to one or more of a reboot operation, restart, reset, power cycle, shutdown, crash, invalid shutdown, power loss, and/or the like.  [Paragraph 68], The CMS 180 manages separate sets of data tags 185A-N for respective VMs 114A-N. The data tags 185A-N may correspond to storage resources allocated to the VMs 114A-N…  [Paragraph 72], The state field may be further configured to indicate a persistence level for the data tag 184, which may include, but is not limited to, the cache mode for the data tag 184, such as write-through, write-back, write-never (discardable), ephemeral, removal trigger conditions, and/or the like…  [Paragraph 83], The cache tag manager 404 may be configured to manage the sets of data tags 185A-N allocated to the VMs 114A-N (and/or other services), which may comprise maintaining associations between virtual machine identifiers (e.g., logical identifiers, addresses, primary storage addresses) and data in the cache storage 188, and maintaining cache metadata, such as access characteristics, persistence level, cache mode, and so on.)

As per claim 22, rejection of claim 21 is incorporated:
Zhe teaches wherein the long-lived aspects identified by the metadata include volume name, access information, size and backup/protection information. ([Paragraph 99], The VM FSM 550 may be configured to maintain file-share metadata pertaining to data that has been admitted into the file-share storage 538. The metadata may include a file-share dictionary 564. The file-share dictionary 564 may comprise an index configured to associate unique file identifiers (UFIDs) 555 of the particular VM 114A with context-free DIDs 556. A UFID 555 may uniquely identify a file with respect to the particular VM 114A-N (e.g., uniquely identify the file within the namespace of the file system and/or operating system of VM 114A). The UFID 555 of a file may comprise a combination of the name of the file and a volume identifier (VID), which comprise a volume GUID, volume name, or the like)… The DID 556 may include, but is not limited to: a hash value (e.g., SHA-1, MD5, or the like), a checksum, a Cyclic Redundancy Check (CRC) value, CRC32, a signature, or the like)

 As per claim 23, rejection of claim 8 is incorporated:
Zhe teaches wherein the data storage system comprises a front-end host interface, storage processing circuitry, a back-end device interface, and physical storage devices, the front-end host interface providing an interface to a host-facing interconnect by which the VM host computer accesses the data storage system, the back-end device interface providing an interface to the physical storage devices employing storage-oriented connection functionality, and the storage processing circuitry executing software that provides storage functionality including presentation of virtual devices to the VM host computer based on underlying physical storage resources of the physical storage devices, the storage functionality including the mapping logic to store the VM-owned vVol on behalf of the VM. ([Figs 1A, 1B, 1C, 1D, 5][Paragraph 42], In some embodiments, the host storage resource 136 may comprise a storage resource that is local to the host computing device 101 (e.g., is coupled to the host computing device 101 by use of a bus, such as a PCI bus, storage bus, and/or the like). Alternatively, the host storage resource 136 may be communicatively coupled to the host computing device 101 by the network 107 and/or another communication infrastructure. [Paragraph 137], Furthermore, the features, structures, or characteristics disclosed herein may be combined in any suitable manner in one or more embodiments. In the preceding description, numerous specific details are provided, such as examples of programming, software modules, user selections, network transactions, database queries, database structures, hardware modules, hardware circuits, and hardware chips, to provide a thorough understanding of the disclosed embodiments. One skilled in the relevant art will recognize, however, that the teachings of the disclosure may be practiced without one or more of the specific details, or with other methods, components, materials, and so forth. In other instances, well-known structures, materials, or operations are not shown or described in detail to avoid obscuring aspects of the disclosed embodiments.  [Paragraph 68], FIG. 1D depicts another embodiment of a system 100D comprising an I/O manager 120. The FIG. 1D embodiment may comprise a cache management system (CMS) 180 configured to manage VM cache data by use of I/O metadata 135, such as cache tags (e.g., data tags 184 as illustrated in FIG. 2 below). The CMS 180 may be configured to cache data of the VMs 114A-N operating on the host computing device 101. The CMS 180 manages separate sets of data tags 185A-N for respective VMs 114A-N. The data tags 185A-N may correspond to storage resources allocated to the VMs 114A-N. The CMS 180 may be further configured to manage sets of data tags 185X and/or 185Y corresponding to storage resources provisioned to other services and/or modules of the VM I/O manager 120, such as the interim storage module 122 (e.g., for use as scratch storage 138).  [Paragraph 67], FIG. 1C depicts another embodiment of a system 100C comprising an I/O manager 120 configured to manage I/O requests of VMs 114A-N operating on a host computing device 101. In the FIG. 1C embodiment, the integration module 124 comprises a virtual disk driver 129 (e.g., a VLUN driver, and/or the like). The virtual disk driver 129 may be configured to receive I/O requests 116 issued to the designated virtual disks 171A-N. (I/O requests 115 issued to other virtual disks of the VMs 114A-N, such as virtual disks 170A-N, may be serviced by use of the I/O stack 106.) The virtual disk driver 129 may receive the ephemeral I/O requests 116 issued to the designated virtual disks 171A-N, which may be serviced by use of the interim storage module 122 (and scratch storage 138), as disclosed herein. Although the designated virtual disks 171A-N are shown as being associated with a primary storage resource (storage volume 167 and/or storage resource 165), the disclosure is not limited in this regard, and could be adapted to service ephemeral I/O requests 116 directly, without associating the designated virtual disks 171A-N with primary storage volume(s) and/or resources.  [Paragraph 73], In some embodiments, the data tags 184 may reference the host storage resource 136 by use of virtual addresses (e.g., indirect addresses). As used herein, a virtual address refers to an identifier of an intermediate mapping layer between the CMS 180 and the host storage resource 136. The CMS 180 and/or provisioner 132 may leverage the intermediate mapping layer to allocate contiguous ranges and/or extents of virtual addresses, regardless of the address and/or layout of the corresponding host storage resource 136. The translation module 134 may be configured to map virtual identifiers (e.g., interim identifiers) to virtual addresses and/or particular storage locations on the host storage resource 136.)

As per claim 24, rejection of claim 23 is incorporated:
Zhe teaches wherein the storage functionality includes functional component at a vVol layer, mapping layer, and pool device layer, the vVol layer being host-facing and including all functionality associated with the vVol as a virtual device and its access by the VM host computer via the host-facing interconnect and front-end host interface, the pool device layer being responsible for defining internal logical storage devices constituted by fixed-size extents carved from the physical storage devices, and the mapping layer providing for translation between the vVol of the vVol layer and a pool-device representation of the pool device layer. ([Paragraph 68], FIG. 1D depicts another embodiment of a system 100D comprising an I/O manager 120…  The CMS 180 may be further configured to manage sets of data tags 185X and/or 185Y corresponding to storage resources provisioned to other services and/or modules of the VM I/O manager 120…  [Paragraph 73], s used herein, a virtual address refers to an identifier of an intermediate mapping layer between the CMS 180 and the host storage resource 136. The CMS 180 and/or provisioner 132 may leverage the intermediate mapping layer to allocate contiguous ranges and/or extents of virtual addresses, regardless of the address and/or layout of the corresponding host storage resource 136. The translation module 134 may be configured to map virtual identifiers (e.g., interim identifiers) to virtual addresses and/or particular storage locations on the host storage resource 136.  [Paragraph 47], Servicing an ephemeral I/O request 116 may, therefore, comprise mapping and/or translating the ephemeral I/O request 116 to a particular region and/or section of the host storage resource 136 (e.g., a region and/or section that has been allocated to the corresponding VM 114A-N) by use of a translation module 134. The translation module 134 may, for example, map a VM 114A-N to provisioned storage resources by associating an identifier of the VM 114A-N with a set, range, and/or extent of identifiers of the host storage resource 136 (e.g., a set, range, and/or extent of logical identifiers, logical block addresses, virtual addresses, physical storage addresses, and/or the like). The translation module 134 may be further configured to map data identifiers pertaining to the ephemeral I/O requests 116 (primary identifiers) to identifiers of the scratch storage 138 (interim identifiers). As used herein, a primary identifier corresponds to an identifier used by the VM 114A-N, virtualization infrastructure 110, and/or host computing device 101 to reference data stored within a primary storage volume 162 and/or a primary storage resource 160. A primary identifier may, therefore, comprise and/or be derived from an identifier and/or address of the data on the primary storage volume 162 and/or primary storage resource 160 to which an ephemeral I/O request 116 pertains (e.g., a logical block address within the logical address space of the primary storage resource 160, a physical address and/or offset within a physical address space of the primary storage resource 160, and/or the like).  [Paragraph 55], As illustrated in FIG. 1B, the VMs 114A-N may comprise respective virtual disks 170A-N (e.g., respective virtual storage resources, disks, volumes, and/or the like). The VMs 114A-N may use the respective virtual disks 170A-N to perform I/O operations, which may include reading and/or writing files 172A-N. The virtual disks 170A-N may be used to manage storage objects of the VMs 114A-N, such as files and/or the like. In some embodiments, the virtual disks 170A-N may correspond to respective drives and/or volumes of an operating system and/or file system of the VMs…  [Paragraph 75], As illustrated in FIG. 3, the provisioner 132 may be configured to partition the storage capacity of the host storage resource 136 into a plurality of chunks 302. As used herein, a chunk refers to an arbitrarily sized portion of storage capacity. A chunk 302 may comprise a set, range, and/or extent of storage units 304. In a particular embodiment, each chunk 302 corresponds to 256 MB (megabytes) of storage capacity, such that a host storage resource 136 having a capacity of 1 TB (terabyte) is divided into 4,192 chunks 302)  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONG U KIM whose telephone number is (571)270-1313. The examiner can normally be reached 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 5712723652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONG U KIM/Primary Examiner, Art Unit 2196